 
 
I 
111th CONGRESS 1st Session 
H. R. 2515 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2009 
Ms. Woolsey (for herself, Ms. Roybal-Allard, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Family and Medical Leave Act of 1993 to allow leave to address domestic violence, sexual assault, or stalking and their effects, and to include domestic partners under the Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Leave Act. 
2.Entitlement to leave for domestic violence, sexual assault, or stalking 
(a)Authority for LeaveSection 102(a)(1) (29 U.S.C. 2612(a)(1)) is amended by adding at the end the following: 
 
(F)In order to care for the family member of the employee, if such family member is addressing domestic violence, sexual assault, or stalking and their effects. 
(G)Because the employee is addressing domestic violence, sexual assault, or stalking and their effects, the employee is unable to perform any of the functions of the position of such employee. . 
(b)DefinitionsSection 101 (29 U.S.C. 2611) is amended by adding at the end the following: 
 
(20)Domestic violenceThe term domestic violence has the meaning given such term in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925), and includes dating violence, as such term is defined in such section. 
(21)Sexual assaultThe term sexual assault has the meaning given that term in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925). 
(22)StalkingThe term stalking has the meaning given such term in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925). 
(23)Addressing domestic violence, sexual assault, or stalking and their effectsThe term addressing domestic violence, sexual assault, or stalking and their effects means— 
(A)seeking medical attention for or recovering from injuries caused by domestic violence, sexual assault, or stalking; 
(B)seeking legal assistance or remedies, including communicating with the police or an attorney, or participating in any legal proceeding related to domestic violence, sexual assault, or stalking; 
(C)attending support groups for victims of domestic violence, sexual assault, or stalking; 
(D)obtaining psychological counseling related to experiences of domestic violence, sexual assault, or stalking; 
(E)participating in safety planning and other actions to increase safety from future domestic violence, sexual assault, or stalking, including temporary or permanent relocation; and 
(F)participating in any other activity necessitated by domestic violence, sexual assault, or stalking which must be undertaken during hours of employment. 
(24)Family memberThe term family member, used with respect to a person, means an individual who is a spouse, domestic partner, parent, son or daughter (including an adult son or daughter) of that person. . 
(c)Intermittent or Reduced LeaveSection 102(b) (29 U.S.C. 2612(b)) is amended by inserting before the last sentence: Subject to subsection (e)(4) and 103(g), leave under subparagraph (F) or (G) of subsection (a)(1) may be taken by an employee intermittently or on a reduced leave schedule.  
(d)Paid LeaveSection 102(d)(2)(B) (29 U.S.C. 2612(d)(2)(B)) is amended by inserting at the end the following: An eligible employee may elect to substitute any of the accrued paid vacation leave, personal leave, family leave, or medical or sick leave of the employee for leave provided under subparagraph (F) or (G) of subsection (a)(1) for any part of the 12-week period of such leave under such subsection, except that nothing in this title shall require an employer to provide paid sick leave or paid medical leave in any situation in which such employer would not normally provide any such paid leave. 
(e)NoticeSection 102(e)(29 U.S.C. 2612(e)), by adding at the end the following: 
 
(4)Notice for leave due to domestic violence, sexual assault, or stalkingIn any case in which the necessity for leave under subparagraph (F) or (G) of subsection (a)(1) is foreseeable based on a scheduled appointment or planned activity to address domestic violence, sexual assault, or stalking and their effects, the employee shall provide such notice to the employer as is reasonable and practicable. . 
(f)Certification and ConfidentialitySection 103 (29 U.S.C. 2613) is amended— 
(1)in the title, by adding before the period the following: ; confidentiality; and 
(2)by adding at the end the following: 
 
(g)Certification Related to domestic violence, sexual assault, or stalking 
(1)In generalIn determining if an employee meets the requirements of subparagraph (F) or (G) of section 102(a)(1), the employer of an employee may require the employee to provide written certification. Certification under this paragraph shall be sufficient if it includes— 
(A)documentation of the domestic violence, sexual assault, or stalking, such as police or court records, or documentation of the domestic violence, sexual assault, or stalking from a shelter worker, attorney, clergy, or medical or other professional from whom the employee or family member of the employee has sought assistance in addressing domestic violence, sexual assault, or stalking and their effects; 
(B)other corroborating evidence, such as a statement from any other individual with knowledge of the circumstances which provide the basis for the claim, or physical evidence of domestic violence, sexual assault, or stalking, such as photographs, or torn or bloody clothes; or 
(C)at the election of the employee, where documentation described in subparagraph (A) and corroborating evidence described in subparagraph (B) is not available, a written statement describing the domestic violence, sexual assault, or stalking and their effects. 
(2)ConfidentialityAll evidence of domestic violence, sexual assault, or stalking provided to an employer under this subsection, including an employee’s statement, any corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing domestic violence, sexual assault, or stalking and their effects, shall be retained in the strictest confidence by the employer, except to the extent consented to by the employee where disclosure is necessary to— 
(A)protect the safety of the employee or family member of the employee; or 
(B)assist in documenting domestic violence, sexual assault, or stalking for a court or law enforcement agency. . 
(g)Table of contentsThe table of contents in section 1(b) of the Family and Medical Leave Act of 1993 (29 U.S.C. prec. 2601) is amended by striking the item relating to section 103 and inserting the following: 
 
 
103. Certification; confidentiality  . 
3.Inclusion of same-sex spouses and domestic partners 
(a)Definitions 
(1)Inclusion of same-sex spousesSection 101(13) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(13)) is amended, by inserting , and, notwithstanding section 7 of title I, United States Code, includes a spouse of the same sex as the employee as determined under applicable State law before the period. 
(2)Inclusion children of a domestic partnerSection 101(12) of such Act (29 U.S.C. 2611(12)) is amended by inserting a child of an individual’s domestic partner, after a legal ward,. 
(3)Inclusion domestic partnersSection 101 of such Act (as amended by section 2) is further amended by adding at the end the following: 
 
(25)Domestic partnerThe term domestic partner means— 
(A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State where the employee resides; or 
(B)in the case of an unmarried employee who resides in a State where a person cannot marry a person of the same sex under the laws of the State, a single, unmarried adult person of the same sex as the employee who is in a committed, intimate relationship with the employee, is not a domestic partner to any other person, and who is designated to the employer by such employee as that employee’s domestic partner. . 
(b)Leave RequirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended— 
(1)in subsection (a)(1)(C), by striking spouse, both places it appears and inserting spouse or domestic partner,; 
(2)in subsection (a)(1)(E), by striking spouse, and inserting spouse or domestic partner,; 
(3)in subsection (a)(3), by striking spouse, and inserting spouse or domestic partner,; 
(4)in subsection (e)(2)(A), by inserting domestic partner, after spouse,; 
(5)in subsection (e)(3), by inserting domestic partner, after spouse,; 
(6)in subsection (f)— 
(A)in the subsection heading, by inserting or domestic partners after spouses; 
(B)in paragraph (1), by striking a husband and wife and inserting both spouses or both domestic partners; 
(C)in paragraph (2)(A), by striking that husband and wife and inserting spouses or both domestic partners; and 
(D)in paragraph (2)(B), by striking the husband and wife and inserting both spouses or both domestic partners. 
(c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended— 
(1)in subsection (a), by inserting domestic partner, after spouse, 
(2)in subsection (b)(4)(A), by inserting domestic partner, after spouse, both places it appears; and 
(3)in subsection (b)(7), by inserting domestic partner, after spouse,. 
(d)Employment and Benefits ProtectionSection 104(c)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended— 
(1)in subparagraph (A)(i), by inserting domestic partner, after spouse,; and 
(2)in subparagraph (C)(ii), by inserting domestic partner, after spouse,. 
4.Entitlement to leave for Federal employees for domestic violence, sexual assault, or stalking 
(a)Authority for LeaveSection 6382(a)(1) of title 5, United States Code is amended by adding at the end the following: 
 
(E)In order to care for the family member of the employee, if such family member is addressing domestic violence, sexual assault, or stalking and their effects. 
(F)Because the employee is addressing domestic violence, sexual assault, or stalking and their effects, the employee is unable to perform any of the functions of the position of such employee. . 
(b)DefinitionsSection 6381 of title 5, United States Code is amended— 
(1)at the end of paragraph (10), by striking and; 
(2)in paragraph (11), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(12)the terms domestic violence, sexual assault, and stalking all have the meaning given such terms in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925), and the term domestic violence includes dating violence, as such term is defined in such section; 
(13)the term addressing domestic violence, sexual assault, or stalking and their effects means— 
(A)seeking medical attention for or recovering from injuries caused by domestic violence, sexual assault, or stalking; 
(B)seeking legal assistance or remedies, including communicating with the police or an attorney, or participating in any legal proceeding related to domestic violence, sexual assault, or stalking; 
(C)attending support groups for victims of domestic violence, sexual assault, or stalking; 
(D)obtaining psychological counseling related to experiences of domestic violence, sexual assault, or stalking; 
(E)participating in safety planning and other actions to increase safety from future domestic violence, sexual assault, or stalking, including temporary or permanent relocation; and 
(F)participating in any other activity necessitated by domestic violence, sexual assault, or stalking which must be undertaken during hours of employment; 
(14)the term family member, used with respect to a person, means an individual who is a spouse, domestic partner, parent, son or daughter (including an adult son or daughter) of that person; . 
(c)Intermittent or Reduced LeaveSection 6382(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(3)Leave under subparagraph (E) or (F) of subsection (a)(1) may be taken by an employee intermittently or on a reduced leave schedule. The taking of leave intermittently or on a reduced leave schedule pursuant to this paragraph shall not result in a reduction in the total amount of leave to which the employee is entitled under subsection (a) beyond the amount of leave actually taken. . 
(d)Other LeaveSection 6382(d) of title 5, United States Code, is amended by striking (C), or (D) and inserting (C), (D), (E), or (F). 
(e)NoticeSection 6282(e) of title 5, United States Code, is amended by adding at the end the following: 
 
(3)In any case in which the necessity for leave under subparagraph (F) or (G) of subsection (a)(1) is foreseeable based on a scheduled appointment or planned activity to address domestic violence, sexual assault, or stalking and their effects, the employee shall provide such notice to the employing agency as is reasonable and practicable. . 
(f)CertificationSection 6383 of title 5, United States Code, is amended by adding at the end the following: 
 
(f)In determining if an employee meets the requirements of subparagraph (E) or (F) of section 6382(a)(1), the employing agency of an employee may require the employee to provide written certification. Certification under this subsection shall be sufficient if it includes— 
(1)documentation of the domestic violence, sexual assault, or stalking, such as police or court records, or documentation of the domestic violence, sexual assault, or stalking from a shelter worker, attorney, clergy, or medical or other professional from whom the employee or family member of the employee has sought assistance in addressing domestic violence, sexual assault, or stalking and their effects; 
(2)other corroborating evidence, such as a statement from any other individual with knowledge of the circumstances which provide the basis for the claim, or physical evidence of domestic violence, sexual assault, or stalking, such as photographs or torn or bloody clothes; or 
(3)at the election of the employee, where documentation described in paragraph (1) and corroborating evidence described in paragraph (2) is not available, a written statement describing the domestic violence, sexual assault, or stalking and their effects. . 
(g)ConfidentialitySection 6383 of title 5, United States Code, as amended by subsection (f), is amended— 
(1)in the section heading, by adding before the period the following: ; confidentiality; and 
(2)by adding at the end the following: 
 
(g)All evidence of domestic violence, sexual assault, or stalking provided to an employing agency under this subsection, including an employee’s statement, any corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing domestic violence, sexual assault, or stalking and their effects, shall be retained in the strictest confidence by the employing agency, except to the extent consented to by the employee where disclosure is necessary to— 
(1)protect the safety of the employee or family member of the employee; or 
(2)assist in documenting domestic violence, sexual assault, or stalking for a court or law enforcement agency. . 
(h)Table of SectionsThe table of sections for chapter 63 of title 5, United States Code, is amended by striking the item relating to section 6383 and inserting the following: 
 
 
6383. Certification; confidentiality  . 
5.Inclusion of same-sex spouses and domestic partners for leave for Federal employees 
(a)DefinitionsSection 6381 of title 5, United States Code, as amended by section 4, is further amended— 
(1)in paragraph (6), by inserting a child of an individual’s domestic partner, after a legal ward,; and 
(2)by adding at the end the following: 
 
(15)the term spouse means a husband or wife, as the case may be, and, notwithstanding section 7 of title I, United States Code, includes a spouse of the same sex as the employee as determined under applicable State law; and 
(16)the term domestic partner means— 
(A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State where the employee resides; or 
(B)in the case of an unmarried employee who resides in a State where a person cannot marry a person of the same sex under the laws of the State, a single, unmarried adult person of the same sex as the employee who is in a committed, intimate relationship with the employee, is not a domestic partner to any other person, and who is designated to the employing agency by such employee as that employee’s domestic partner. . 
(b)Leave requirementSection 6382 of title 5, United States Code, is further amended— 
(1)in subsection (a)(1)(C), by striking spouse, both places it appears and inserting spouse or domestic partner,; 
(2)in subsection (a)(3), by striking spouse, and inserting spouse or domestic partner,; and 
(3)in subsection (e)(2)(A), by inserting domestic partner, after spouse,. 
(c)CertificationSection 6383 of title 5, United States Code, is amended— 
(1)in subsection (a), by inserting domestic partner, after spouse,; and 
(2)in subsection (b)(4)(A), by inserting domestic partner, after spouse, both places it appears. 
 
